DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2019, and 07/09/2020 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Therefore, the “a traction blocking unit of the vehicle is reduced in comparison to the switch-one pressure of the traction blocking unit of the vehicle in a normal mode” as claimed in claims 5 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The specification does not have a reference character associated with “a traction blocking unit” and does not show this feature in the drawings, and does not explicitly discuss how this unit is embodied.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because of the following informalities:
The specification recites “a traction blocking unit” but is not adequately discussed. The function of the traction blocking unit is to prevent the vehicle from being started and forms a disabling device but the specification does not disclose what this unit actually comprises or how it is embodied.  
Appropriate correction is required.
Claim Objections
Claims 1-16 are objected to because of the following informalities:  
The claims are missing various "a" and "an" when establishing structures.
Claim 1, , line 10, "during shut-down mode" should read --during a shut-down mode--
Claim 12, line 12, "during shut-down mode" should read --during a shut-down mode--
Claim 12, line 10, "operated by electric motor" should read --operated by an electric motor--
Claim 14 and 15, "shut down" should read --shut-down-- to remain consistent with previous claim language.
Dependent claims depending from objected independent claims are also objected to by their dependency.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While applicant’s specification discloses “a traction blocking unit”, applicant’s disclosure does not adequately discuss what this traction blocking unit comprises, and how it accomplishes its function as a disabling device. Applicant’s paragraph 0018 is the only section that discusses this traction blocking unit, and does not provide enough detail for one of ordinary skill in the art to determine what exactly comprises applicant’s “traction blocking unit”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2-3, "the auxiliary air compressor" should read --the at least one auxiliary air compressor--. Otherwise, it is unclear which of the possible plurality of auxiliary air compressors is being referred to.
Claim 2, line 2-5, recites "the auxiliary air compressor in the shut-down mode to compensate leakage losses on the primary vessel air line and/or vehicle sub-systems connected thereto." This claim 2 limitation appears to contradict the limitation in claim 1 which recites "the at least one auxiliary air compressor is exclusively used to generate on demand compressed air with which a pantograph that is activatable by a pneumatic actuator drive is held in permanent contact on an electrical supply line during the shut-down mode." It is unclear how the auxiliary air compressor can exclusively generate compressed air for the pantograph while also being used to compensate leakage losses on the primary vessel air line. Claim 1 states "exclusively used to" while claim 2 contradicts the exclusivity by requiring an additional function.
Claim 13 has this same issue as claim 2 pertaining to the exclusivity.
Claim 5, line 3 recites a "traction blocking unit". It is unclear what this structure is or how it should be construed. This structure does not appear to be shown in the drawings or discussed in the specification with respect to a reference character. The 
Claim 16 has the same issue as claim 5 pertaining to the "traction blocking unit". 
Claim 6, line 13, "the shut-down mode" should read --a shut-down mode--. Otherwise, there is a lack of antecedent basis for "the shut-down mode".
Claim 8, last line, recites "the respectively assigned shut-down valves". There is a lack of antecedent basis for this limitation. Claim 8, line 2, "further comprising shut-down valves" should be revised to recite --further comprising respectively assigned shut-down valves—to remedy this issue by providing explicit antecedent basis for “the respectively assigned shut-down valves”.
Claims 3-5 are indefinite at least because they depend from indefinite claim 2.
Claims 7-11 are indefinite at least because they depend from indefinite claim 6.

Allowable Subject Matter
Claim 1 and 12-16 are allowable.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5 and 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a device or method or computer programmed to carry out the method comprising: a primary air compressor providing a primary air demand for operating a pneumatic brake system, generating additional compressed air with at least one auxiliary air compressor, wherein when the rail vehicle is shut down, the at least one auxiliary air compressor is exclusively used to generate on demand compressed air to hold a pantograph in permanent contact on an electrical supply line via a pneumatic actuator drive, in combination with the rest of the limitations of the independent claims. 
While compressed air systems for rail vehicles for use with brake systems and rail vehicles using pantographs are known in the art, the closest art cited in the conclusion do not disclose nor render obvious exclusively using an auxiliary air compressor during a shut down mode of the rail vehicle to permanently hold a pantograph in contact with an electrical supply line, and there is insufficient rationale to modify the prior art to reach the claimed invention absent impermissible hindsight.
Applicant’s specification states that the claimed method and device makes it possible to deploy a pantograph with low emission of noise during the shut-down mode of the vehicle.
Conclusion

Assmann et al. (US 11130408) and Merkel et al. (US 10493970) disclose a method and device of supplying compressed air to a rail vehicle including a pantograph, etc.
Glinka et al. (US 2016/0200198) discloses a compressed air system used for actuation of a current collector/pantograph, including control valves.
Urra et al. (US 9956879) discloses a compressed air system for use with a rail vehicle brake system and a pantograph, including a dryer to dry the air supply, and an auxiliary compressor for charging the air line
	Merkel et al. (US 10688870) discloses a pertinent compressed air system for use with a rail vehicle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        February 10, 2022